DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “voltage application control unit configured to continuously apply voltage pulses between the wire electrode and the workpiece” in claim 1.  The word “unit” is a placeholder followed by the functional phrase “configured to continuously apply voltage pulses between the wire electrode and the workpiece” that does not recite sufficient structure in the phrase to perform the function.  The preceding phrase “voltage application control” is non-structural.  The disclosed embodiment is 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The invocations of 35 USC 112(f) as stated above in earlier paragraphs do not have any embodiments disclosed in the specification, e.g. for the “voltage application control unit configured to continuously apply voltage pulses between the wire electrode and the workpiece”  the only disclosed 
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As disclosed above the claims have invoked 35 USC 112(f) without providing any specific embodiments, e.g. the only embodiment given of the voltage application control unit  is element 34 a voltage application control unit, which is a circular definition.  See MPEP Section 2181 III.  Similarly there is no disclosure of the voltage detection unit in the specification other than element 24, a voltage detection unit which is not a specific embodiment.  Similarly  there is no disclosure of a pulse occurrence ratio calculation unit in the specification other than element 36, a pulse occurrence ratio calculation unit which is not a specific embodiment but just states a=a.  Similarly there is no disclosure of an endface position determination unit in the specification other than element 38, an endface position determination unit.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Murai et al. in U.S. Patent Application Publication No. 2002/0060528.  Murai et al. discloses a wire electrode (1) is relatively moved to an object (element 2) to be processed with a voltage control unit (voltage applying means 41) to apply pulses (see paragraph 51) continuously between the wire electrode and the object to be processed (6 times continuously during a determination period (cycle, see paragraph 65)); and voltage detection unit (voltage comparison means, element 42, see paragraphs 53-54) for detecting voltage between the wire electrode and the processing voltage, and number (6 times) of pulse voltage applied by the applied voltage control unit per predetermined time of time. Murai et al. further discloses a pulse generating section (counter 61, see paragraphs 55 and 56) for calculating the number of pulses in which there is no contact; the time check based on the number of pulse generations; the electric discharge machine is provided with the end-face spotting part (digital comparator 66) determines the position of the end face. In Murai et al. the number of pulse voltages applied (six) by an applied voltage control unit per predetermined time is set.  A ratio (contact frequency) of a pulse voltage detected is therefore detected and therefore the ratio of the number of pulses detected applied per a predetermined period of time and determine the  by the end face positioning unit on the basis of the ratio.   Regarding claim 11, Murai et al. (528) discloses a voltage application control step of continuously applying voltage pulses (see paragraph 51) between the wire electrode and the workpiece; a voltage detection step of detecting a voltage between the wire electrode and the workpiece (see paragraphs 53-54); a pulse occurrence ratio calculation step of calculating a pulse occurrence ratio that is a ratio of a number of the voltage pulses applied per a predetermined time (in Murai et al. that is the number six); and an endface position determination step of determining the position of the endface of the workpiece based on the pulse occurrence ratio (see paragraphs 55-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6,12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. (528) in view of Endo in Japan Patent No. in Japan Patent No. 10-034,951, published 17 February 1998. Regarding claims 2 and 12 , Endo et .
Claims 9,10,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. (528) in view of Endo et al. as applied to claims 3 and 4 above, and further in view of Murai et al. (440).  Murai et al. (440) teaches not applying voltage pulses but a detection voltage as the wire approaches the workpiece (see paragraph 32) prior to using a contact judgment unit (element 4) (see paragraph 32).  It would have been obvious to adapt Murai et al. (528) in view of Endo et al. and Murai et al. (440) to provide this to determine when to use .
Allowable Subject Matter
Claims 7 and 8 are allowable over the prior art of record if presented in independent form, including all the claims upon which they depend. However claims 7 and 8 have been rejected under 35 USC 112(a) and 35 USC 112(b) earlier in this office action.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761